Exhibit 10.56

INGERSOLL-RAND COMPANY LIMITED

INCENTIVE STOCK PLAN OF 2007

RESTRICTED STOCK UNIT GRANT

DATED AS OF FEBRUARY 12, 2009

Ingersoll-Rand Company Limited (the “Company”) hereby grants to [insert name]
(“Participant”) a restricted stock unit award (the “RSUs”) with respect to
[insert number of shares subject to RSUs] shares of the Company’s common stock
(the “Shares”), pursuant to and subject to the terms and conditions set forth in
the Company’s Incentive Stock Plan of 2007 (the “Plan”) and to such further
terms and conditions set forth below. Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this grant document.

1. Vesting and Issuance of Shares; Dividend Equivalents.

(a) Participant’s right to receive Shares subject to the RSUs shall vest in
three equal installments on each of the first three anniversaries of the date of
grant (each anniversary being a “Vesting Date”), subject to Participant’s
continued employment with the Company or an Affiliate on each such anniversary.
Except as provided in Sections 1(d) and 1(e) below, no RSUs shall vest following
Participant’s separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code).

(b) Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each RSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that,
(i) Participant shall have no right to receive the Dividend Equivalents unless
and until the associated RSUs vest, (ii) Dividend Equivalents shall not accrue
interest and (iii) Dividend Equivalents shall be paid in cash at the time that
the associated RSUs vest.

(c) If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility (a “Group Termination Event”)), the number of
Shares subject to the RSUs that would have vested within 12 months of
Participant’s termination of active employment shall vest as of the date of
termination of active service (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents.

(d) If Participant’s employment terminates by reason of death or disability, the
Shares subject to the RSUs shall continue to vest according to the schedule set
forth in Section 1(a), notwithstanding such termination of employment.

(e) If Participant’s employment terminates after attainment of age 55 with at
least 5 years of service (“Retirement”), the Shares subject to the RSUs shall
continue to vest according to the schedule set forth in Section 1(a),
notwithstanding such termination of employment.

(f) If Participant’s employment terminates for any reason other than those
specified in Sections 1(c), (d) and (e) above, all unvested RSUs and associated
Dividend Equivalents shall be forfeited as of the date of termination of active
employment and Participant shall have no right to or interest in such RSUs, the
underlying Shares or any associated Dividend Equivalents.



--------------------------------------------------------------------------------

(g) On or as soon as administratively practicable following each Vesting Date,
the Company shall cause to be issued to Participant Shares with respect to the
RSUs that become vested on such Vesting Date. Participant will not have any of
the rights or privileges of a shareholder of the Company in respect of any
Shares subject to the RSUs unless and until such Shares have been issued to
Participant.

2. Taxes. Regardless of any action the Company and/or an Affiliate take with
respect to any and all federal, state, local or other tax related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility. To satisfy
any withholding obligations of the Company or an Affiliate with respect to
Tax-Related Items, the Company will withhold Shares otherwise issuable upon
vesting of the RSUs. To avoid negative accounting treatment, the Company may
withhold for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. Alternatively, or in
addition, the Company may satisfy such withholding obligations by
(a) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or an Affiliate, (b) withholding from proceeds of the
sale of Shares acquired upon vesting of the RSUs either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization), or (c) requiring Participant to tender a cash
payment to the Company or an Affiliate in the amount of the Tax-Related Items.
The Company may refuse to deliver the Shares or the proceeds of the sale of
Shares, if Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.

3. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.

 

Signed for and on behalf of the Company: LOGO [g86517g19c36.jpg] Herbert L.
Henkel Chairman & Chief Executive Officer Ingersoll-Rand Company Limited

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

2